Rhodes, J.
(dissenting). I dissent in so far as the decision specifically and arbitrarily fixes the amount of income payable to the life beneficiary. The court should not substitute its judgment and discretion for that of the trustee. (See Matter of Shea, 234 App. Div. 176.) The order should direct the trustee, out of the income received, when available, to pay such amount as in its judgment is reasonable and proper for the support and maintenance of the life beneficiary and to apply the balance in reduction of the mortgage.